This is a proceeding on habeas corpus. The relator applied to the County Judge of Collin County for a writ of habeas corpus, claiming that he was illegally restrained of his liberty by virtue of a charge preferred against him for violation of a local option law in a precinct in Collin County, claiming that the local option election in said subdivision was not in accordance with the local option law, and so is null and void. We find in the record what purports to be a statement of facts, but same is neither signed by the attorneys as an agreed statement of the facts, nor is there any certificate of approval by the judge, and same cannot be considered. See Hess v. State, 30 Tex.Crim. App., 478; Wilson v. State (decided at present term). No questions are raised in the record outside the statement of facts, or which can be considered by us without reference to a statement of facts; and, there appearing no errors in the record requiring a reversal of the case, the judgment of the lower court is accordingly affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.